Case 2:13-cv-06004-JAK-AGR Document 583 Filed 01/22/20 Page 1 of 2 Page ID #:16851



    1
    2
    3
    4
    5
    6                       UNITED STATES DISTRICT COURT

    7                      CENTRAL DISTRICT OF CALIFORNIA

    8
    9   PHARRELL WILLIAMS, an                Case No. 2:13-cv-06004-JAK-AGRx
        individual; ROBIN THICKE, an
   10   individual; and CLIFFORD HARRIS,     ORDER RE JOINT STIPULATION
        JR., an individual,                  CONTINUING HEARING AND
   11                                        BRIEFING SCHEDULE ON MOTION
                             Plaintiffs,     FOR RELIEF FROM AMENDED
   12                                        JUDGMENT (DKT. 582)
        v.
   13
        BRIDGEPORT MUSIC, INC., a
   14   Michigan corporation; FRANKIE
        CHRISTIAN GAYE, an individual;
   15   MARVIN GAYE III, an individual;
        NONA MARVISA GAYE, an
   16   individual; and DOES 1 through 10,
        inclusive,
   17
   18                        Defendants.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:13-cv-06004-JAK-AGR Document 583 Filed 01/22/20 Page 2 of 2 Page ID #:16852



    1          Based on a review of the Joint Stipulation Continuing Hearing and Briefing
    2   Schedule on Motion for Relief from Amended Judgment (“Stipulation” (Dkt. 582)),
    3   sufficient good cause has been shown. Therefore, the relief requested in the
    4   Stipulation is GRANTED, as follows:
    5     i.   The hearing on Counterclaimants’ Motion for Relief from Amended
    6          Judgment (“Motion” (Dkt. 577)), is continued from March 30, 2020 to April
    7          27, 2020 at 8:30 a.m.
    8    ii.   Counter-Defendants shall file their opposition, or oppositions, to the Motion
    9          on or before January 31, 2020.
   10   iii.   Any reply in support of the Motion shall be filed on or before March 2, 2020.
   11      IT IS SO ORDERED.
   12
   13
        Dated: January 22, 2020         __________________________________
   14                                   JOHN A. KRONSTADT
                                        UNITED STATES DISTRICT JUDGE
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  2
